Citation Nr: 1026565	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus and herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that denied the above claims.

In August 2007, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he submitted a statement that 
due to an emergency medical problem he was unable to appear and 
he did not attempt to reschedule the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA treatment records show a diagnosis of diabetes mellitus.  The 
Veteran contends that service connection is warranted based on 
presumed exposure to herbicides.  

In correspondence of record, the Veteran stated that while he was 
stationed at Anderson Air Force Base in Guam with the 79th 
Aerospace Rescue and Recovery Squadron, he participated on 
flights to Vietnam to rescue and recover downed pilots and crew 
members, and to salvage parts from downed airplanes.  These 
missions took place near or in the demilitarized zone (DMZ).  The 
Veteran also stated that he flew into Vung Tau Air Base and Tan 
Son Nhut Air Base.  Other servicemen who participated with the 
Veteran on these missions were Colonel B.P., Sergeant R.O., and 
S.P.  In a letter received November 2005, M.R.D. stated that he 
served with the Veteran in the South Pacific in 1969 to 1970 and 
was aware that the Veteran went to Vietnam with an engine change 
out crew sometime in 1969.  

The available service personnel records show that the Veteran 
served at Anderson Air Force Base in Guam from May 1968 to 
November 1969.  His personnel records also show that he was 
assigned to the Launch and Recovery Crew from August 1967 to 
February 1969 and was assigned to the Jet Engine Section from 
February 1969 to August 1969.  

The Board finds that the Veteran's assertions regarding his 
overseas assignments are consistent with his service personnel 
record.  However, there is no indication in the record showing 
that any attempts were made to verify the Veteran's assertion 
that he traveled to Vietnam during service.  To give the Veteran 
every consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  The RO should carry out the development necessary to 
determine whether the Veteran did in fact travel to Vietnam 
during his assignments while stationed in Guam.  Such development 
must be done on remand.

The Veteran claims hypertension as secondary to diabetes 
mellitus.  VA treatment records associated with the record show 
that the Veteran does not have a firm diagnosis for his claimed 
hypertension.  In January 2001, he was diagnosed as having 
marginal blood pressure elevations; in December 2001, he was 
diagnosed as having possible early hypertension; in March 2002, 
the Veteran was diagnosed as having borderline hypertension.  On 
remand, any treatment records dated after March 2002 should be 
obtained.  Thus, pertinent ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Appropriate notice regarding the claim of service connection on a 
secondary basis should also be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate notice to the 
Veteran regarding the claim of secondary 
service connection.  

2.  Ask the Veteran to identify any medical 
facilities where he has received treatment 
for hypertension since March 2002. After 
securing any necessary authorization from 
the Veteran, request the identified medical 
treatment records and attach them to the 
claims file.

3.  Make arrangements to obtain records from 
the National Personnel Records Center and 
any other appropriate facility confirming 
whether the Veteran traveled to Vietnam 
during his service in Guam.  All efforts to 
obtain these records should be fully 
documented and a negative response must be 
provided if records are not available.

4.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the claimed 
hypertension.  The claims file must be 
made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report. 

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as the following:  

a) Doe the Veteran have hypertension? 

b) If yes, is it at least as likely as 
not (i.e., whether there is at least a 50 
percent probability) that any currently 
diagnosed hypertension had its onset during 
active military service?  

c) Is it at least as likely as not that 
any currently diagnosed hypertension was 
caused by his diabetes mellitus?

d) Is it at least as likely as not that 
the Veteran's diabetes mellitus aggravated 
any currently diagnosed hypertension?

The examiner is informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, the 
clinician should indicate, to the extent 
possible, the approximate level of 
hypertension disability present (i.e., a 
baseline) before the onset of the 
aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

5.  Readjudicate the Veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


